Name: Commission Decision (EU) 2019/1268 of 3 July 2019 on the proposed citizens' initiative entitled Ã¢ Let's put an end to the era of plastic in EuropeÃ¢ (notified under document C(2019) 4974)
 Type: Decision
 Subject Matter: parliament;  marketing;  deterioration of the environment;  European construction;  environmental policy;  chemistry;  consumption
 Date Published: 2019-07-29

 29.7.2019 EN Official Journal of the European Union L 200/33 COMMISSION DECISION (EU) 2019/1268 of 3 July 2019 on the proposed citizens' initiative entitled Let's put an end to the era of plastic in Europe (notified under document C(2019) 4974) (Only the French text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Let's put an end to the era of plastic in Europe refers to the following: We call on the European Commission to revise the Directive on the impact of certain plastics on the environment with the aim of banning all single-use plastics in Europe. (2) The objectives of the proposed citizens' initiative refer to the following: On 10 May, the European Union already exceeded the limit of the resources that the planet can provide to it. However, and despite the scientific reports stressing the urgent need to act, Europe is not implementing any profound change in its model. Plastic is symptomatic of this stubborn refusal to face the facts, which is at odds with the needs of the environment. We are therefore calling for the banning of all plastic packaging and bottles by 2027 so that concrete measures can begin to be put in place to respect the limits of our resources. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) The Commission has the power to present proposals for legal acts of the Union for the purpose of implementing the Treaties for action to be taken to achieve the objectives of preserving, protecting and improving the quality of the environment, promoting human health, prudent and rational utilisation of natural resources and promoting measures at international level to deal with regional or worldwide environmental problems, and in particular combating climate change, on the basis of Article 192(1) TFEU, read in conjunction with Article 191(1) TFEU. (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Let's put an end to the era of plastic in Europe should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Let's put an end to the era of plastic in Europe is hereby registered. Article 2 This Decision shall enter into force on 26 July 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Let's put an end to the era of plastic in Europe, represented by Ms Daniela PLATSCH and Ms Alice BUSTIN acting as contact persons. Done at Brussels, 3 July 2019. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.